SANBORN, Circuit Judge.
I concur in the result in this case, not because Mrs. Emmerling was ignorant of the contents of the receipt which Booker gave her, for I think she was charged under the law with knowledge of its contents (Railway Co. v. Belliwith, 55 U. S. App. 113, 119, 28 C. C. A. 358, 361, 83 Fed. 437, 440; Green v. Railway Co., 35 C. C. A. 68, 70, 92 Fed. 873, 876, and cases there cited), but because, while that receipt is persuasive, it is not conclusive, evidence that a contract with the individual Booker was substituted for tbe original agreement with the bank, in view of the letters which the bank wrote, and the reports and remittances which it made to Mrs. Emmerling after the receipt was given, and in view of the facts that Mrs. Emmerling’s Laidlaw note was renewed in December, 1889, by a note payable to the bank, and this renewal was subsequently indorsed by the bank, and delivered to the plaintiff in error. These acts of the bank subsequent to the delivery of the receipt tend so strongly to show that it was still the depositary of the securities and the trustee of Mrs. Emmerling that the question whether it was or not should have been submitted to the jury.